Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 appears to contain a typographical error at the fourth line, which recites "free of crack". Examiner believes this should state "free of cracks", and this limitation will be interpreted as reciting "free of cracks" unless otherwise clarified by Applicant during the course of prosecution.  Appropriate correction is required.
Examiner notes that Applicant has overcome the outstanding claim objection from the final rejection dated 08/06/2021 via the amendment filed 10/20/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
4.	Claims 1 and 19 have been amended to include the phrase “wherein the glass-ceramic comprises no lead oxide (PbO) and no cerium ions.” 
5.	In the remarks from 10/20/2021, Applicant points to the examples disclosed in the instant specification, which do not disclose lead or cerium, as well as paragraph [0069], which states that the terms have, having, include, and including should be understood as disclosing and providing support for narrower alternative embodiments where those terms are replaced by “consisting” or “consisting essentially of”. 
6.	There is insufficient support in the application as filed to support the above amendments to claims 1 and 19. The limitations at issue are negative limitations or exclusionary provisos which must have their basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have a basis in the original disclosure should be rejected under 35 USC 112(a) (See MPEP at 2173.05(i)). Therefore, the mere fact that none of the examples in the instant specification provide values for lead, cerium, or other components does not provide support for amendments or new claims which seek to exclude lead, cerium, or other components.
All claims not specifically addressed are rejected due to their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. (US20010056021, hereinafter referred to as Nagata).
Regarding claim 1, Nagata discloses a glass-ceramic (see Nagata at [0002], disclosing crytallized glass, which Examiner notes correlates with a glass-ceramic.) comprising a crystalline phase, the crystalline phase in the glass-ceramic comprising at least 50 mol. % cristobalite (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises C3 as a main crystalline phase. Nagata discloses that C3 represents a crystal phase of cristobalite at [0042]. Examine notes that a main crystalline phase of cristobalite correlates to comprising at least 50 mol.% cristobalite.) and the glass-ceramic having a constituent composition comprising, on an oxide basis: P2O5, Al2O3, SiO2 (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises SiO2, Al2O3, and P2O5.) and approximately 3 mol% to approximately 16 mol% of a total amount of one or more modifier oxides (see 
Regarding claim 2, Nagata discloses the one or more modifier oxides comprise MgO, CaO, ZnO, TiO2, ZrO2, and/or SnO2 (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises 10.0 wt.% ZnO, which correlates with approximately 7.58 mol% ZnO.).
Regarding claim 3, Nagata discloses the one or more modifier oxides comprises ZnO (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises 10.0 wt.% ZnO, which correlates with approximately 7.58 mol% ZnO.).
Regarding claim 7, Nagata discloses at least 50 vol% of the glass-ceramic is crystalline (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises C3 as a main crystalline phase. Nagata discloses that C3 represents a crystal phase of cristobalite at [0042]. Examine notes that a main crystalline phase of cristobalite correlates to comprising at least 50 vol.% cristobalite.).
Regarding claim 9, Nagata discloses a majority of the crystallinity in the glass-ceramic is cristobalite (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises C3 as a main crystalline phase. Nagata discloses that C3 represents a crystal phase of cristobalite at [0042]. Examine notes that a main crystalline phase correlates with a majority of the crystallinity.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11-14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US20010056021, hereinafter referred to as Nagata).
Regarding claim 8, Nagata discloses at least 50 wt% of the glass-ceramic is crystalline (see Nagata at [0040], disclosing the crystalline phases represent about 50 to about 60 percent of the total glass composition, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 11, while Nagata does not explicitly disclose the glass-ceramic has a coefficient of thermal expansion of at least 10 ppm/°C, this is an inherent property dependent upon the composition of the glass-ceramic, and the 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive 
Regarding claim 12, while Nagata does not explicitly disclose the glass-ceramic has a coefficient of thermal expansion of at least 25 ppm/°C, this is an inherent property dependent upon the composition of the glass-ceramic, and the glass-ceramic of claim 12 is sufficiently similar to the glass ceramic disclosed by Nagata. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 13, while Nagata does not explicitly disclose the glass-ceramic shows no sign of crack formation this is an inherent property dependent upon the composition of the glass-ceramic, and the glass-ceramic of claim 13 is sufficiently similar to the glass ceramic disclosed by Nagata. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 14, while Nagata does not explicitly disclose the glass-ceramic has a glossy surface appearance, this is an inherent property dependent upon the composition of the glass-ceramic, and the glass-ceramic of claim 13 is sufficiently similar to the glass ceramic disclosed by Nagata. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 19, Nagata discloses a glass-ceramic formed from an aluminophosphosilicate glass (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises SiO2, Al2O3, and P2O5.) comprising, on an oxide basis: approximately 3 mol% to approximately 20 mol% of a total amount of one or more modifier oxides (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises 10.0 wt.% ZnO, which correlates with approximately 7.58 mol% ZnO.) wherein the glass-ceramic comprises cristobalite (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises C3 as a main crystalline phase. Nagata discloses that C3 represents a crystal phase of cristobalite at [0042]. Examine notes that a main crystalline phase of cristobalite correlates to comprising at least 50 mol. % cristobalite.)
While Nagata does not explicitly state the glass-ceramic is structurally stable and wherein the glass-ceramic is free of cracks, this is an inherent property dependent upon the composition of the glass-ceramic, and the glass-ceramic of claim 13 is sufficiently similar to the glass ceramic disclosed by Nagata. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 21, Nagata discloses the one or more modifier oxides comprises MgO, CaO, ZnO, TiO2, ZrO2, and/or SnO2 (see Nagata at Table, 
Regarding claim 22, Nagata discloses a glass-ceramic comprising a crystalline phase (see Nagata at [0002], disclosing crytallized glass, which Examiner notes correlates with a glass-ceramic.), the crystalline phase in the glass-ceramic comprising at least 50 mol % cristobalite (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises C3 as a main crystalline phase. Nagata discloses that C3 represents a crystal phase of cristobalite at [0042]. Examine notes that a main crystalline phase of cristobalite correlates to comprising at least 50 mol.% cristobalite.) and the glass-ceramic having a constituent composition consisting of, on an oxide basis: P2O5, Al2O3, SiO2, (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises SiO2, Al2O3, and P2O5.) and approximately 3 mol% to approximately 16 mol% of a total amount of one or more modifier oxide selected from the group consisting of MgO, CaO, ZnO, TiO2, ZrO2, SnO2, and combinations thereof (see Nagata at Table, Example No. 9, disclosing an example of a crystallized glass which comprises 10.0 wt.% ZnO, which correlates with approximately 7.58 mol% ZnO.).
While Nagata does not explicitly disclose the glass-ceramic is structurally stable, this is an inherent property dependent upon the composition of the glass-
Allowable Subject Matter
Claims 4-6 and 20 would be allowable over the closest prior art if rewritten in independent format and if the 112(a) rejection were overcome.
 The closest prior art is considered to be Nagata et al. (US20010056021, hereinafter referred to as Nagata).
Claim 4 is directed to the glass-ceramic of claim 1 wherein the glass-ceramic comprises gahnite. Nagata does not disclose or make obvious the inclusion of gahnite in the glass-ceramic. 
Claim 5 is directed to the glass-ceramic of claim 1 comprising, among other limitations, approximately 3 mol% to approximately 12 mol% P2O5. Nagata does not disclose or make obvious the inclusion of 3 mol% to approximately 12 mol% P2O5.
Claim 6 is directed to the glass-ceramic of claim 1 comprising, among other limitations, approximately 5 mol% to approximately 8 mol% P2O5. Nagata does not disclose or make obvious the inclusion of 5 mol% to approximately 8 mol% P2O5
Claim 20 is directed to the glass-ceramic of claim 19 comprising, among other limitations, approximately 3 mol% to approximately 12 mol% P2O5. Nagata does not disclose or make obvious the inclusion of 3 mol% to approximately 12 mol% P2O5.
Response to Arguments
Applicant’s arguments from 10/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731